Case 2:20-cv-02783-PSG-JEM Document 95 Filed 01/13/21 Page 1 of 2 Page ID #:4151

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-2783-PSG (JEMx)                                              Date    January 13, 2021
 Title             POSTMATES INC. V. 10, 356 INDIVIDUALS




 Present: The Honorable           Philip S. Gutierrez, United States Chief District Court Judge
                      Wendy Hernandez                                           Marea Woolrich
                         Deputy Clerk                                            Court Reporter
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                       Theano Evangelis                                         Warren Postman
 Proceedings:             ZOOM HEARING

                          PLAINTIFF'S MOTION FOR JUDGMENT ON THE PLEADINGS ON
                          POSTMATES' SECOND, THIRD, AND FIFTH CAUSES OF ACTION
                          FILED 10/05/20 (DOC. 77)

                          DEFENDANTS/CROSS-PETITIONERS' MOTION TO COMPEL
                          ARBITRATION
                          FILED 5/22/20 (DOC. 44)



       Having considered all papers submitted as to the motions referenced above and the
oral argument presented today, the Court takes the motions under submission.




                                                                                                      :     29

                                                               Initials of Preparer      wh




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
Case 2:20-cv-02783-PSG-JEM Document 95 Filed 01/13/21 Page 2 of 2 Page ID #:4152
